DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 34, 38-45 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Viovy et al. (US 2011/0306041).
Regarding claim 34, Viovy et al. teach:
34. A microfluidic device comprising: 
first and second compartments fluidly connected by microchannels (10) extending therebetween (see annotated Fig. 1), the first compartment comprising: 
a main chamber having an upper wall and opposite sidewalls (see annotated Fig. 1); 
a first auxiliary room (e.g., chamber 2) having a first peripheral wall joined to the upper wall of the main chamber and to a respective one of the opposite sidewalls (see annotated Fig. 1), the first peripheral wall defining a first opening connecting the first auxiliary room to the main chamber (see Abstract, ¶ 0018-0019 & ¶ 0126 teaching the microfluidic chambers 2 are in fluidic connection with respective parallel portions 4a, 4b); 
a second auxiliary room (e.g., chamber 2a) having a second peripheral wall (see Fig. 1), the second auxiliary room being located opposite the first auxiliary room with the main chamber extending therebetween (see annotated Fig. 1); 
wherein the upper wall of the main chamber and the respective one of the opposite sidewalls extend from the first peripheral wall to define a side portion of the main chamber that tapers outwardly from the first opening (see annotated Fig. 1); 
the microchannels (10) comprising inlets opened to the main chamber and aligned along a microchannel inlet plane, and being distributed in a side-by-side relationship relative to the opposite sidewalls (see annotated Fig. 1); and 
at least one of the opposite sidewalls intersecting with the microchannel inlet plane along an intersection line to form an angle ranging from 70° to 110° therewith (see annotated Fig. 1 showing an angle of approximately 90°; see also in related embodiments of the device Viovy et al. appear to teach an angle of approximately 90° in Fig. 1C & Fig. 22b).


    PNG
    media_image1.png
    1256
    1395
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    454
    683
    media_image2.png
    Greyscale


Regarding claims 38-45, Viovy et al. teach:
38. The microfluidic device of claim 34, wherein the microchannels extend substantially parallelly relative to each other (see Fig. 1 for example).
39. The microfluidic device of claim 34, wherein the upper wall of the main chamber of the first compartment is curved inwardly towards the microchannels to form a curved upper wall (see Fig. 1 for example).
40. The microfluidic device of claim 34, further comprising a planar substrate positioned onto or underneath the microfluidic device (see Fig. 1A & ¶ 0129 for example) to enclose the microchannels.
41. The microfluidic device of claim 40, wherein at least one of the planar substrate, the microchannels or the main chamber further comprises a coating promoting at least one of retention, adhesion, attachment and growth of cells (see ¶ 0107, 0191-0196 for example).
42. The microfluidic device of claim 34, wherein the microchannels have a shape selected from the group consisting of a rectangular shape, a square shape, a triangular shape, a U-shape, and a V-shape (see Figs. 1, 2A-2F for example).
43. The microfluidic device of claim 34, wherein the microchannels have a microchannel height equal or less than a main chamber height of the main chamber (see Fig. 1 & ¶ 0187 for example).
44. The microfluidic device of claim 34, wherein the microchannels have a microchannel height ranging from 1 µm to 250 µm (see ¶ 0187 for example).
45. The microfluidic device according of claim 34, wherein the microchannels have a microchannel length of at least 0.1 mm (see ¶ 0155 for example).

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive.
Drawings objections are withdrawn.
In response to the Applicant’s argument that annotated Fig. 1 does not show all claimed elements, such as opposite sidewalls.  The 05/12/2022 Office action points the claimed “opposite sidewall” of the second compartment to show the position of a opposite sidewall.  It was not meant to be the respective opposite sidewall of the upper wall.  Examiner revised the annotated Fig. 1 as noted above.
In response to the Applicant’s argument that “Viovy does not disclose or suggest a microfluidic device having an upper wall of a main chamber and a respective one of opposite side wall extending from the first peripheral wall to define a side portion of the main chamber that tapers outwardly from the first opening”, Examiner disagrees.  In annotated Fig. 1, these features are clearly shown.

    PNG
    media_image1.png
    1256
    1395
    media_image1.png
    Greyscale

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798